DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Mullin on September 1, 2022.

Please amend claims 10 and 11 as follows.

10. (Currently amended) The power grid simulation system of claim 9, RF-i[[I]]solating metal enclosure is lined with RF absorption material.
11. (Currently amended) The power grid simulation system of claim 9, wherein the RF-isolating metal enclosure further comprises individual control of WAN and GPS access for the respective device under test.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 3/23/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The Examiner notes that Applicant's Information Disclosure Statement (IDS) submissions are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974)."  MPEP § 2004(13).
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  MPEP § 609.04(a)(III) (emphasis added).
Finally, Applicant is reminded that burying pertinent material among less pertinent references could give rise to a charge of inequitable conduct.  See, e.g., Costar Realty Info., Inc. v. LoopNet, Inc., 946 F. Supp.2d 766 (N.D. Ill. 2013); Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co., Inc., 837 F. Supp. 1444, 1477, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260 (S.D. Fla. 1972).

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
United States Patent App. Pub. No. 2020/0287410 to Zhao et al., which discloses a microgrid control system and microgrid;
	United States Patent App. Pub. No. 2011/0251732 to Schweitzer III et al., which discloses systems and method for obtaining a load model and related parameters based on load dynamics;
	United States Patent App. Pub. No. 2009/0192777 to Clement et al., which discloses a method for estimating a noise generated in an electronic system and related method for testing noise immunity;
	United States Patent App. Pub. No. 2016/0337048 to Hsueh et al., which discloses an apparatus and method for measuring power supply noise;
	Giampaolo Buticchi et al., Analysis of the frequency-based control of a master/slave micro-grid, 10 IET Renewable Power Generation 1570 (available at https://doi.org/10.1049/iet-rpg.2016.0167, last accessed May 25, 2021); and
	Girish G. Talapur et al., Master-slave control based reliable micro-Grid with back-to-back voltage source converter as master DG, 2017 IECON 310 (available at https://ieeexplore.ieee.org/abstract/document/8216056, last accessed May 25, 2021).

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A power grid simulation system, comprising . . . a multi-phase simulation environment controller coupled to at least one of the plurality of waveform generators that initiates a trigger signal to one or more of the plurality of waveform generators to initiate a waveform selected from a waveform playlist; wherein each of the plurality of waveform generators generates the waveform under a phase lock," and
	in claim 15, "A power grid simulation method, comprising . . . a trigger signal to initiate a waveform selected from a waveform playlist, . . . generating the waveform while operating under phase lock with others of the plurality of waveform generators,"
	in combination with all other limitations.

Claims 2-14 and 16-20 are allowed as being dependent on claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        9/4/2022